                                Case 16-10526           Doc 46       Filed 10/12/18        Page 1 of 2
C-13-15(a)Motion
(Rev. 10/06)                            UNITED STATES BANKRUPTCY COURT
                                       MIDDLE DISTRICT OF NORTH CAROLINA

In Re:                                                         )                         Motion and Notice
                                                               )                           Chapter 13
BRIGGS, KRISTIE DAWN                               xxx-xx-1810 )
6 HIDDEN VALLEY CT                                             )                       No:     16-10526       C-13G
GREENSBORO, NC 27407                                           )
                                                               )
                                            Debtor             )

The undersigned Standing Trustee respectfully moves the Court for an Order as follows:
This Plan was confirmed November 29, 2016. By Order of the Court of October 3, 2017 the Debtor’s residential real
property commonly known as 6 Hidden Valley Ct, Greensboro, NC (“real property”) was released for liquidation in
satisfaction of the secured claim of US Bank Trust, NA. By Order of the Court of August 2, 2017 the Debtor’s plan
payment was established at $300.00 per month. The Trustee is informed and believes that the Debtor continues to
reside at the real property. The Trustee recommends that an Order be entered modifying the Debtor’s plan with the
plan payment to increase to $400.00 per month effective February 2019 unless on or before January 31, 2019 the
Debtor files a Notice of Change of Residential Address and provides the Chapter 13 Trustee with evidence of the
Debtor’s residence. The Trustee further recommends that should the Debtor file a Notice of Change of Residential
Address on or before January 31, 2019 and provide evidence to the Chapter 13 Trustee of the Debtor’s residence that
the plan payment continue at $300.00 per month February 2019 forward.



Date: October 12, 2018                                                                             s/Anita Jo Kinlaw Troxler
AJKT:lac                                                                                           Standing Trustee
-------------------------------------------------------------------------------------------------------------------------------------------
                                                                NOTICE
TAKE NOTICE THAT any interested party who has an objection to the Motion MUST FILE A WRITTEN
OBJECTION on or before November 13, 2018 with the parties named on the attached Parties To Be Served list
and with the U.S. Bankruptcy Court at the following address:

                                                       101 S. Edgeworth Street
                                                       Greensboro, NC 27401

If no objections are filed within the time period, the Court will consider this motion without a hearing. If objections
are timely filed, a hearing on the motion will be held on December 11, 2018 at 2:00 p.m., in the following location:

                                                            Courtroom #1
                                                            Second Floor
                                                       101 S. Edgeworth Street
                                                       Greensboro, NC 27401

Date: October 12, 2018                                                                            OFFICE OF THE CLERK
                                                                                                  U.S. Bankruptcy Court
                    Case 16-10526   Doc 46   Filed 10/12/18   Page 2 of 2




                                PARTIES TO BE SERVED
                                     PAGE 1 OF 1
                                   16-10526 C-13G

ANITA JO KINLAW TROXLER
STANDING TRUSTEE
PO BOX 1720
GREENSBORO NC 27402-1720

KRISTIE DAWN BRIGGS
6 HIDDEN VALLEY CT
GREENSBORO, NC 27407

TOMMY S BLALOCK III ESQ
BLALOCK LAW OFFICES PA
620 GREEN VALLEY RD STE 209
GREENSBORO, NC 27408
